            IN THE UNITED STATES DISTRICT COURT FOR THE
       EASTERN DISTRICT OF NORTH CAROLINA, SOUTHERN DIVISION


JOHNNY SMALL,

           Plaintiff,
                                         Case No.: 7:17-CV-00071-FL
                v.

CITY OF WILMINGTON, J.J.
LIGHTNER, DONNA BROWN, WAYNE                     ORDER
NORRIS, DARRYL NESTER, JOSPEH
NEUSCHAEFER, UNKNOWN
EMPLOYEES OF THE WILMINGTON
POLICE DEPARTMENT and
UNKNOWN SURETY FOR THE CITY
OF WILMINGTON,

           Defendants.



     UPON CONSIDERATION OF the Plaintiff, Johnny Small's Motion

to Withdraw as Attorney,

      IT IS HEREBY ORDERED on this _______ day of December, 2018, that

Plaintiff, Johnny Small's Motion is GRANTED;




     SO ORDERED.


                                   JULIE RICHARDS JOHNSTON, CLERK
                                   United States District Court




        Case 7:17-cv-00071-FL Document 72 Filed 12/28/18 Page 1 of 1
